United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50918
                         Summary Calendar



JOHN M RICKS

                     Plaintiff - Appellant

     v

LARRY D HOLDER, MARVIN L NICKELS, FLOYD D WILLIAMS,
DONLEY W BROTHERS, MICHAEL A LANSING, STEVEN ANDRASCHKO
GRAND, Lieutenant Colonel, VIRGINIA DOLINSKI, NED ISTAS,
THERESA GRENIER, T RAUSCH, C DANIELS, JOHN AND JANE,
Persons presently unknown to Plaintiff who were members
of the February 19, 1997 Assignment Board, or who acted in
concert therewith, Sued in their individual capacities only

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-307
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     John M. Ricks, a former military prisoner, challenges the

district court’s dismissal as frivolous of his civil action

raised under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).   He contends that the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50918
                                 -2-

court wrongly concluded that his challenge to the extension of

his prison stay by 59 days violated Heck v. Humphrey, 512 U.S.

477 (1994) and that the court erred in its alternative ruling

that the complaint was filed outside the two-year limitations

period.   He has not established that the district court abused

its discretion in dismissing his suit as frivolous.   See Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Ricks also contends that the district court improperly

imposed against him a $150 filing fee pursuant to 28 U.S.C.

§ 1915(f), despite the fact that Ricks was no longer a prisoner.

He has not established that the district court abused its

discretion in imposing costs.   See Moore v. McDonald, 30 F.3d

616, 621 (5th Cir. 1994).   The judgment of the district court is

AFFIRMED.